                      THE UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON



 AMYHO,                                         Case No.: 3:14-cv-01998-MO

                      Plaintiff,                ORDER FOR RELEASE OF RECORDS
                                                FROM WESTERN PSYCHOLOGICAL
                                                AND COUNSELING SERVICES
        v.

 MEGAN J. BRENNAN, Postmaster
 General, U.S. Postal Service,

                   Defendant.




       Plaintiff has sued her pnor employer, the United States Postal Service, for
discrimination and retaliation.       In her lawsuit, Plaintiff seeks to recover damages for
emotional distress. In order to defend against Plaintiffs allegations, Defendant is entitled
to review her medical and mental health care records which may contain relevant information
pertaining to Plaintiffs condition.




                   ORDER FOR RELEASE OF RECORDS FROM
             WESTERN PSYCHOLOGICAL AND COUNSELING SERVICES
       For these reasons, IT IS HEREBY ORDERED that Western Psychological and
Counseling Services release all records relating to Plaintiff, Amy Ho, to the U.S. Attorney's
Office. The records must be released by no later than March 4, 2019. The United States
Attorney's Office shall work with Western Psychological and Counseling Services to
effectuate the copying of the records by that date. The specific records ordered to be produced
include the following:
       1.     A copy of the complete medical and mental health records relating to the
Plaintiff, AMY HO, including any progress notes, chart notes, psychiatric records,
psychological records, counselor records, pharmacy records, written reports, operative
reports, emergency room records, inpatient and outpatient charts, hospital charts and records,
intake forms, interview notes, draft versions of any reports, handwritten or typed notes,
opinion letters, correspondence, laboratory tests, diagnostic studies, from March 2007 to the
present.
       2.     A complete copy of all billings, invoices or itemized statements of charges
relating to any treatment of Plaintiff, AMY HO, from March 2007 to the present.




                                                        HON.M!Cti,w. MOSMAN
                                                        United States District Judge




                                             2

                  ORDER FOR RELEASE OF RECORDS FROM
            WESTERN PSYCHOLOGICAL AND COUNSELING SERVICES
